PAPADAKOS, Justice,
dissenting.
I join in the dissent of Mr. Justice Larsen and I would add the word “happening” in the explanation of the word “sustained” so that I read the pertinent section of the Act as saying, “injuries happening in the performance of their duties.”
Furthermore, I have never known remedial legislation to be enacted by a legislature as a means of reducing costs assessed against the taxpayers. On the contrary, remedial legislation is enacted for the benefit of those individuals intended to be favored because of their special circumstances in society. In my view, the Appellants are clearly entitled to the benefits of the Act since their decedents died *44from injuries happening while in the performance of their duties.
LARSEN, J., joins-this, dissenting opinion.